NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10196

                Plaintiff-Appellee,             D.C. No.
                                                1:16-cr-00069-LHR-SKO-1
 v.

JAMES YORK, AKA YD, AKA Jamari                  MEMORANDUM*
York, AKA York Dog,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lee H. Rosenthal, District Judge, Presiding**

                            Submitted May 17, 2022***

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      James York appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Lee H. Rosenthal, United States District Judge for the
Southern District of Texas, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United States v.

Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.

       York contends that the district court abused its discretion by denying his

motion because his asthma puts him at severe risk from COVID-19, and his

rehabilitative efforts in prison and release plan show that releasing him to home

confinement would satisfy the 18 U.S.C. § 3553(a) sentencing factors. We reject

this contention. The district court reasonably concluded that York’s asthma did not

justify compassionate release, given York’s age, vaccination status, and the care he

was receiving in prison. Moreover, the court reasonably concluded that, in light of

York’s criminal history and history of violating conditions of supervision, as well

as the danger he posed to the community, the § 3553(a) factors did not support

relief. Accordingly, it did not abuse its discretion by denying York’s motion. See

Keller, 2 F.4th at 1284; see also United States v. Robertson, 895 F.3d 1206, 1213

(9th Cir. 2018) (district court abuses its discretion only if its decision is illogical,

implausible, or not supported by the record).

       AFFIRMED.




                                            2                                      21-10196